Citation Nr: 1431961	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left hand disability, to include as secondary to a service-connected fragmentation wound, left elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2011, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in March 2012, he withdrew his hearing request. 

In May 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A left hand disability is unrelated to an injury, disease, or event in service; and is neither caused nor aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of May 2010 and August 2010 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  

Pursuant to the May 2013 remand directives, a letter was sent to the Veteran in May 2013.  In that letter, the RO requested that the Veteran provide sufficient information and authorization to enable the RO to obtain any additional evidence pertinent to the claim, including copies of all records from Dr. Romanowsky.  The Veteran did not respond to this letter and he has not identified any other evidence pertinent to his claim.  The duty to assist is not a "one-way street."  If a Veteran wants help, he "cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  As the Veteran has not provided the records of Dr. Romanowsky and has not otherwise provided VA with authority to obtain those records on his behalf, the Board must proceed to adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 3.655.  The claim was subsequently readjudicated by the RO, most recently in a June 2013 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in August 2008, June 2010 and May 2013.  The May 2013 VA examination is adequate for the purposes of deciding the claim because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2013).  Carpal tunnel syndrome and ulnar neuropathy are not "chronic diseases" listed at 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) are not applicable to them.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

In addition to the elements of direct service connection and presumptive service connection, service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Service treatment records show the Veteran sustained a fragmentation wound to his left elbow in December 1966 from a Howitzer explosion.  The records reflect that the wound was debrided; no surgery was involved.  X-rays were negative for a fracture.  No neurologic complaints or symptoms are noted in the service records.  On the Veteran's October 1967 separation examination, a left hand disability, to include conditions of carpal tunnel syndrome and ulnar neuropathy, was not noted.  The upper extremities were clinically normal.  On the corresponding Report of Medical History, the Veteran specifically denied past or present symptoms of neuritis or paralysis.

Post-service medical records contain a diagnosis of carpal tunnel syndrome and ulnar neuropathy involving the left upper extremity documented by a June 2010 electromyography study (EMG).  The records also show the Veteran suffered a transient ischemia attack (TIA) in April 2010 with symptoms involving the left arm and hand.

At a VA examination in August 2008, an examiner noted the Veteran had a positive Tinel of the bilateral elbows and wrists that was not related to the injury to the left elbow because the findings were symmetric.  At a VA examination in June 2010, the Veteran reported that he could not recall whether his symptoms of decreased sensation, numbness, and tingling in his left hand and fingers had started at the time of his service injury, but he stated that they had been present more than 15 years.  The examiner diagnosed left hand weakness with associated numbness and opined that this diagnosis was not secondary or related to the service-connected left elbow fragment wound.  In an addendum received in September 2011, the examiner opined that the Veteran's left carpal tunnel syndrome and ulnar neuropathy are not due to or aggravated by the service-connected left elbow fragment wound.  

At a VA examination in May 2013, a VA examiner confirmed diagnoses of carpal tunnel syndrome and/or ulnar neuropathy in the left upper extremity.  The examiner expressed the opinion that it is not at least as likely as not that either of these conditions are related to service, or caused or aggravated by the service-connected fragmentation wound, left elbow.  

The examiner's rationale was that the left elbow fragmentation wound was located over the proximal ulna (olecranon process) with exposure of 2 centimeters of the olecranon process but no bone, joint or nerve injury was noted on the examinations in the service treatment records.  He explained that this type of wound at this location could not involve the median nerve as it is located on the opposite side of the elbow joint.  There was no injury of the wrist where the current median neuropathy is located.  With regard to the ulnar neuropathy, the examiner noted that a service treatment record dated December 18, 1966, specifically stated "no vital structures involved" and there was no mention of ulnar nerve injury or dysfunction.  The examiner also noted that the October 1967 separation examination showed a normal neurologic examination and no mention was made of neurologic symptoms on the report of medical history section.  The examiner explained that late sequelae of the median and ulnar nerves secondary to the left elbow fragmentation wound injury is not likely as the median nerve is located anterior to the elbow joint at this level and there have been no boney changes secondary to the fragmentation wound and no retained metallic foreign body that would affect the ulnar nerve at the elbow or wrist.  The examiner also noted, in conclusion, that the fragmentation wound scar at the elbow is not adherent and there is no evidence of deeper soft tissue scarring secondary to the fragmentation wound that involves the ulnar nerve. 

The evidence reflects that the Veteran has current conditions of carpal tunnel syndrome and/or ulnar neuropathy affecting the left hand and fingers.  The salient question is whether either of these conditions is related to service or to the service-connected left elbow disability.  

The Veteran asserts that service connection is warranted because he has experienced numbness, decreased sensation, and tingling in his left hand and arm since his in-service left elbow injury.  The Board acknowledges that the Veteran is competent to attest that he has symptoms of numbness, decreased sensation, and tingling in his left hand and fingers; however, his assertion that those symptoms began in service and have continued since service are not credible.  The factors that weigh against the Veteran's credibility in this regard include the normal findings within the Veteran's service treatment records; the Veteran's failure to report any numbness, decreased sensation or tingling in the medical history report he submitted at the time of discharge; the absence of any left hand or finger abnormalities on the medical examination report submitted by the examining physician at the time of discharge; the Veteran's statements at the June 2010 VA examination where he reported that he could not recall whether his symptoms started at the time of his service injury; and the prolonged period without any complaint or reference to these symptoms until about 41 years after separation from service.  

The Veteran has not submitted any competent evidence that associates his current left upper extremity carpal tunnel syndrome and/or ulnar neuropathy with a disease, injury, or event in service, or with his service-connected left elbow disability.  The only evidence in favor of a link between these claimed disabilities and service is his lay opinion on the matter.  The Veteran's unsupported lay opinion regarding causal nexus carries little evidentiary weight.  A certain amount of medical expertise is necessary to provide such an opinion given the circumstances in this case, where the questions involved are medically complex in nature.  Accordingly, his conclusory lay statements as to the etiology of his current left hand disability are not competent or probative evidence supporting this claim.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

The August 2008, June 2010, and September 2011 VA opinions indicate that the current left hand disabilities are not related to service or the service-connected left elbow wound.  While entitled to some consideration, they lack fully-explained rationales and are insufficient in and of themselves for adjudicating this claim.  

The May 2013 VA medical opinion is the most probative evidence of record.  The VA examiner opined that the current carpal tunnel syndrome and/or ulnar neuropathy are not related to service and are not caused nor aggravated by the service-connected left elbow shell fragmentation wound.  He supported that opinion with a fully explained clinical rationale.  The opinion is persuasive evidence against the Veteran's claim as the examiner reviewed the medical records, conducted a physical examination, and is qualified through education, training, or experience to offer a diagnosis and a medical opinion.  There is no competent evidence to the contrary.

The preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for a left hand disability is not warranted.


ORDER

Service connection for a left hand disability, to include as secondary to a service-connected fragmentation wound, left elbow is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


